 



EXHIBIT 10.56
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is voluntarily entered
into on April 4, 2005, by Charles Scott Greer (“Executive”) and Flowserve
Corporation (“Company”).
Background
     WHEREAS, the Executive currently serves as the Company’s Chief Executive
Officer and President pursuant to an Employment Agreement by and between the
Executive and the Company dated, June 15, 1999 that expires on June 30, 2005
(“Employment Agreement”).
     WHEREAS, the Executive holds (i) options to purchase shares of Company
common stock, including options that will become vested on July 14, 2005, if the
Executive is employed by the Company on that date, (ii) shares of Company common
stock subject to vesting, including shares that will become vested on July 14
and July 17, 2005, if Executive is employed by the Company on those dates, and
(iii) benefits under other compensation plans, all as set forth in Exhibit A
attached hereto; and
     WHEREAS, the Company and the Executive have decided to terminate their
employment relationship, as provided herein, and desire to have an effective
transition of leadership prior to the expiration of the Employment Agreement,
and therefore wish to enter into this Agreement regarding the Executive’s
separation from the Company.
Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set out herein, the sufficiency of which is hereby acknowledged, the Company and
the Executive, intending to be legally bound, hereby agree as follows:
     1. The Executive shall continue as the Company’s President and Chief
Executive Officer until April 4, 2005. By signing this Agreement, the Executive
resigns as a director (including his capacity as Chairman of the Board of
Directors), Chief Executive Officer, and President of the Company, effective as
of midnight at the end of April 4, 2005. The Executive hereby acknowledges that
neither his ceasing to serve in such capacities nor any other matter
contemplated by this Agreement constitutes “Good Reason” for the termination of
his employment within the meaning of the Employment Agreement.
     2. For the period from April 5, 2005, through June 30, 2005 (“Separation
Period”), the Executive shall continue as an employee of the Company performing
such duties as reasonably requested by the Company’s Board of Directors. The
Company shall timely pay to Executive all compensation payable to him under his
Employment Agreement and under existing compensation programs through June 30,
2005 in accordance with the provisions of the Employment Agreement and such
compensation programs.
     3. The Executive agrees that he will fully cooperate in responding to
claims against the Company or its officers or investigations relating to periods
in which the Executive was an employee or officer of the Company and that he
will fully cooperate in any litigation in which the Company or its subsidiaries
or affiliates is or may become involved by providing truthful and

1



--------------------------------------------------------------------------------



 



accurate information. Such cooperation shall include the Executive making
himself reasonably available, upon the request of the Company, for depositions,
court appearances and interviews by Company’s counsel. To the maximum extent
permitted by law, the Executive agrees that he will notify the Company, in care
of the Chairman of the Compensation Committee of the Board of Directors of the
Company, if he is contacted by any government agency or any other person
contemplating or maintaining any claim or legal action against the Company or
its subsidiaries or affiliates or by any agent or attorney of such person.
     4. Except as required by law, the Executive shall not divulge and the
Company shall use its best effort to cause its officers, employees and agents
(and the officers, employees and agents of its subsidiaries and affiliates) not
to divulge, to any other entity or person (except in the case of the Executive,
to his spouse, in case of the Company, to its shareholders, and in the case of
the Company and the Executive to its, or his, legal and financial advisors) any
information concerning this Agreement or the terms thereof or the discussions
relating thereto. The Executive shall not make unfavorable comments about the
Company, its business, its directors, or management; provided, however, this
obligation is not intended to impede the Executive’s cooperation with
appropriate governmental and regulatory authorities nor to limit Executive’s
testimony in connection with any legal proceedings, or as otherwise required by
law.
     5. In consideration of the Executive’s performance of his obligations
pursuant to this Agreement, and provided that the Executive, on or after
June 30, 2005, executes a Release substantially in the form set out as Exhibit B
attached hereto (the “Release”) and does not revoke his consent to such Release
on or before the seventh (7th) day following its execution, the Company agrees
as follows:
     (a) On or as soon as practicable (but in any event within two (2) business
days after) the eighth (8th) day after the date Executive has signed the Release
(provided that the Executive has not earlier revoked the Release), the Company
shall pay to Executive $810,000 as a transition allowance.
     (b) The Company shall cause all options and restricted stock held by the
Executive and subject to vesting after June 30, 2005 and on or before July 17,
2005 to become vested on June 30, 2005. The Executive’s stock options that are
vested and outstanding on June 30, 2005 (including those that first become
vested on June 30, 2005 pursuant to the immediately preceding sentence), shall
be exercisable by him at any time on or before the later of (i) December 31,
2006, or, (ii) if the Company is unable to sell stock to the Executive because
of securities laws or other restrictions on that date, ninety days after the
date when the stock can be issued by the Company in compliance with such laws
and restrictions (but in any event not beyond the expiration date of the
option).
     (c) The Company shall provide (at a location other than the Company’s
offices) for the Executive’s use a furnished office, along with telephone and
computer service, and secretarial support for the period beginning April 5,
2005, and ending June 30, 2006, provided that the Executive shall not be
entitled to such office space and support after his full-time employment by
another employer.
     (d) In addition to (and not in lieu of) the reimbursement of fees to which
the Executive is entitled under the Employment Agreement and existing Company
compensation programs, the Company shall reimburse the Executive for reasonable
expenses incurred in connection with and/or within the one-year period following
his

2



--------------------------------------------------------------------------------



 



termination of employment for financial and tax-planning and legal services (up
to a maximum of $25,000.00 over and above those amounts payable under the
Employment Agreement or the Company’s existing compensation programs).
     (e) The Company shall assist the Executive in the transfer of club
memberships used by the Executive, as mutually agreed to by the parties.
     6. Executive acknowledges and agrees that, absent this Agreement, Executive
would not be entitled to any of the payments or benefits set forth in Section 5.
Except as provided in Section 5 or Exhibit A, the Executive shall not be
entitled to any further payment or benefit in connection with the termination of
his employment.
     7. Following the termination of his employment, the Executive shall
promptly return to the Company any and all property belonging to the Company
(such as computer equipment, keys, credit cards, books, manuals, and documents)
including, without limitation, any documents or materials containing
“Confidential Information” (as defined below) relating to the Company or any of
its subsidiaries or affiliates. Executive further agrees that he shall not
retain any copies or reproductions in whatever form of the foregoing. For
purposes of this Agreement, the term “Confidential Information” means any
information, which is not publicly available (other than by breach of this
provision by Executive), including, without limitation, any information that
would be treated as confidential Company information under applicable state or
federal law, customer or client lists or records, customer or client identities,
the terms of agreements (including, but not limited to, fees charged) with any
customer or client, economic and financial data and analyses, business notes,
strategic, marketing or other business plans, or research or reports. Executive
agrees to hold such Confidential Information in strictest confidence at all
times. Executive further agrees not to use or to disclose such Confidential
Information for any reason at any time without the prior written consent of the
Company. Nothing in this Agreement shall in any way limit Executive’s ability to
provide truthful and complete information as may be required by any court or
requested by any governmental agency.
     8. During his employment by the Company and for a period of one year after
his termination of employment:
     (a) Executive shall not, directly or indirectly, without the prior written
consent of the Company, provide services to, have any management
responsibilities for, or have any ownership interest in (other than owning less
than .1% of the shares in a publicly traded company) the pumps, valves,
mechanical seals or related flow equipment businesses of any of the following
entities: Sulzer Corporation, The Weir Group plc, Emerson Electric Co., Tyco
International, Ltd., ITT Industries, Inc. and John Crane Inc.;
     (b) Executive shall not seek to acquire ownership or control of, or
participate as any member of a group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) seeking to acquire
ownership or control of, any portion of the business, operations, or assets of
the Company without the prior written consent of the Board of Directors of the
Company; and
     (c) Executive shall not, directly or indirectly, for his benefit or for the
benefit of any other person, firm or entity, solicit the employment or services
of, or hire, any person who was known to be employed by or a known consultant to
the Company or any

3



--------------------------------------------------------------------------------



 



of its subsidiaries or affiliates within one year prior to the termination of
his employment with the Company.
The Noncompetition Agreement between Executive and the Company effective as of
July 1, 1999 and any other agreements restricting Executive’s competition are
hereby terminated and are superseded by this Agreement.
     9. The Executive acknowledges that the Company has advised him to seek
legal counsel regarding this Agreement and that he has had adequate time to
review this Agreement with legal counsel. The Executive represents that he has
read this Agreement, fully understands each and every provision, and signs it
voluntarily.
     10. The Executive represents and warrants that in the making, negotiation,
and execution of this Agreement, he is not relying upon any representation,
statement, or assertion of fact or opinion made by any agent, attorney,
employee, or representative of the persons, parties, or corporations being
released herein, and he hereby waives any right to rely upon prior agreements
and/or oral representations made by any agent, attorney, employee, or
representative of such persons, parties, or corporations, even though made for
the purpose of inducing him to enter into this Agreement.
     11. The Company represents and warrants that in the making, negotiation,
and execution of this Agreement, it is not relying upon any representation,
statement, or assertion of fact or opinion made by the Executive or any agent,
attorney, employee, or representative of the Executive, and it hereby waives any
right to rely upon prior agreements and/or oral representations made by the
Executive or any agent, attorney, employee, or representative of the Executive,
even though made for the purpose of inducing it to enter into this Agreement.
     12. The Executive represents and warrants that, to the knowledge of the
Executive, there is no reasonable basis for any third party to assert any claim
against the Company Releasees (within the meaning of the Release) acting in
their Company capacities under any federal, state or local law, including a
breach of any applicable duty under common law. The Executive further represents
and warrants that, to the knowledge of the Executive, there are no claims,
actions, suits, investigations or proceedings threatened against the Company
Releasees (within the meaning of the Release) acting in their Company capacities
under any federal, state or local law, including a breach of any applicable duty
under common law. The Executive further represents and warrants that there is no
reasonable basis for the Company or its subsidiaries or affiliates to assert any
claim against the Executive for violation of any federal, state, or local law,
or breach of any applicable duty under common law.
     13. Any dispute, controversy or claim arising between the parties,
including but not limited to claims arising out of or relating to this
Agreement, shall be submitted to binding arbitration to the American Arbitration
Association (“AAA”) in Dallas, Texas, in accordance with the rules of the AAA
then in effect. The arbitration shall be conducted before a panel of three
(3) arbitrators selected in accordance with the rules and procedures of the AAA.
Notwithstanding this provision, the Company shall have the right to seek
temporary, preliminary and/or permanent injunctive relief and damages from the
AAA (in accordance with any expedited injunctive relief procedures that may be
available) in the event Executive breaches any of sections 7 or 8 of this
Agreement.

4



--------------------------------------------------------------------------------



 



     14. All payments made by the Company to the Executive pursuant to Section 5
shall be subject to withholding of all amounts required or authorized to be
withheld by law, including without limitation tax withholdings.
     15. This Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and supersedes all previous negotiations
and agreements, except as provided herein, whether written or oral. This
Agreement may be changed only by an instrument in writing signed by the party
against whom the change, waiver, modification, extension, or discharge is
sought.
     16. This Agreement shall inure to the benefit of, may be enforced by, and
shall be binding on the parties and their heirs, executors, administrators,
personal representatives, assigns and successors in interest. It is understood
and agreed that no breach of this Agreement shall be cause to set it aside or to
revive any of the claims being released herein or pursuant to the Release.
     17. It is the desire and intent of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. In
the event that any one or more of the provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Agreement shall not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions shall be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.
     18. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     19. In the event of any dispute about this Agreement, the laws of the State
of Texas shall govern the validity, performance, enforcement, and all other
aspects of this Agreement, subject to the provisions of Section 13.
     IN WITNESS WHEREOF, the Executive has executed and the Company has caused
this Agreement to be executed as of the date first set out above.

                           FLOWSERVE CORPORATION
 
           
/s/ C. Scott Greer
      By:   /s/ George T. Haymaker, Jr.
 
           
Charles Scott Greer
          George T. Haymaker, Jr., Chairman of
 
          Compensation Committee

5



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTAIN BENEFITS
The Company acknowledges that Executive is vested in and upon the termination of
his employment with the Company hereunder he will be entitled to benefits under
the following benefit plans of the Company in accordance with the terms of those
plans:

  •   Flowserve Corporation Pension Plan     •   Flowserve Corporation Senior
Manager Retirement Plan     •   Flowserve Corporation Supplemental Executive
Retirement Plan     •   Flowserve Corporation Retirement Savings Plan

The Company also acknowledges that the Executive currently is credited with
66,666 shares of Company common stock held under the Company’s “rabbi trust” and
that those shares will be distributable to the Executive upon the termination of
his employment with the Company hereunder.
The Company also acknowledges that the Executive currently holds the following
vested options to purchase the Company’s common stock:

                                      Number of         Expiration          
Shares   Per Share Grant Date   Date   Plan   Grant Type   Covered   Option
Price
July 1, 1999
  July 1, 2009   1997   Incentive   4,618   $18.5625
July 1, 1999
  July 1, 2009   1997   Nonqualified   195,382   $18.5625
July 1, 1999
  July 1, 2009   99SOP   Nonqualified   488,456   $18.5625
July 1, 1999
  July 1, 2009   99SOP   Nonqualified   2   $18.5625
July 1, 1999
  July 1, 2009   99SOP   Incentive   11,542   $18.5625
July 17, 2002
  July 17, 2012   99SOP   Nonqualified   36,667   $24.84
July 17, 2003
  July 17, 2013   1997   Nonqualified   18,334   $19.15

The Company also acknowledges that the Executive currently holds the following
options to purchase the Company’s common stock that are not now vested but will
become vested in accordance with Section 5(b) hereof:

                                      Number of         Expiration          
Shares   Per Share Grant Date   Date   Plan   Grant Type   Covered   Option
Price
July 17, 2002
  July 17, 2012   99SOP   Nonqualified   14,308   $24.84
July 17, 2002
  July 17, 2012   99SOP   Incentive   4,025   $24.84
July 17, 2003
  July 17, 2013   1997   Nonqualified   18,333   $19.15
July 15, 2004
  July 15, 2014   1997   Nonqualified   18,000   $22.90

The Company also acknowledges that the Executive currently holds 10,667
restricted shares of the Company’s common stock that were granted on July 15,
2004 and that will become vested in accordance with Section 5(b) hereof.

6



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE
     In exchange for, and as a condition precedent to, the payments and benefits
set forth in the Separation Agreement and Release by and between Charles Scott
Greer (the “Executive”) and Flowserve Corporation (the “Company”) dated April 4,
2005 (the “Separation Agreement”):
     (a) The Executive does for himself and his heirs, executors,
administrators, successors and assigns voluntarily, knowingly and willingly
release the Company and its direct and indirect subsidiaries and affiliates,
together with their respective present and former partners, officers, directors,
insurers, shareholders, managers, attorneys, accountants, employees and agents,
and each of their respective predecessors, heirs, executors, administrators,
successors and assigns, and any employee benefit plan maintained by the Company
(other than a retirement plan under which Executive is entitled to future
benefits) and any agent or fiduciary of any such plan (collectively, the
“Company Releasees”) from any and all obligations, charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever, known or unknown, suspected or unsuspected, which against them
Executive or Executive’s heirs, executors, administrators, successors or assigns
ever had, now have or hereafter can, shall or may have by reason of any matter,
cause or thing whatsoever arising from the beginning of time to the time
Executive executes this Agreement. This release includes, but is not limited to,
any and all rights or claims pursuant to the Employment Agreement by and between
Executive and the Company dated, June 15, 1999 (the “Employment Agreement”)
except as expressly set forth herein, relating in any way to Executive’s
employment with the Company or the termination thereof, or any rights or claims
arising under any statute or regulation, including the Age Discrimination in
Employment Act of 1967 (“ADEA”), Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Texas Commission on Human Rights Act
(each as amended) or any other foreign, federal, state or local law, regulation,
ordinance or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between any of the Company
Releasees and Executive.
     (b) Executive represents that he has not commenced or joined in any claim,
charge, action or proceeding against any of the Company Releasees, arising out
of or relating to any of the matters set forth in this Release. Executive shall
not be entitled to any recovery, in any action or proceeding that may be
commenced on Executive’s behalf in any way arising out of or relating to the
matters released under this Release.
     (c) Nothing in this Release shall affect or impair (i) Executive’s vested
benefits identified in Exhibit A to the Separation Agreement; (ii) Executive’s
right to enforce the terms of the Separation Agreement; (iii) any right
Executive may have to indemnification pursuant to the Indemnification Agreement
dated June 15, 1999, between him and the Company or Section 11 of the Employment
Agreement and any other rights to indemnification under the Company’s articles
of incorporation, bylaws, board resolutions, or under any directors’ and
officers’ insurance policies. The Company agrees that if the Company increases,
or otherwise enhances, its indemnification of its officers or directors or its
insurance of such persons, at any time and from time to time, such enhancements
and increases shall also be for the benefit of and provided to Executive. The
Company agrees to provide director and officer insurance coverage to Executive
to the maximum extent provided to any other officer or director of the Company.

7



--------------------------------------------------------------------------------



 



     (d) Executive acknowledges that he has twenty-one (21) days to consider
this Release, although he may elect to sign it sooner. Once Executive has signed
this Release, he has seven (7) days from the date he signs it to revoke his
consent to the Release by delivering (by hand or overnight courier) written
notice of revocation to the Company. In the event Executive does not revoke his
consent, this Release shall become effective on the eighth (8th) day after the
date Executive has signed it. In the event that Executive revokes his consent,
this Release shall not become effective and the Company shall be under no
obligation to make the payments or to provide the benefits set forth in
paragraph 5 of the Separation Agreement.
     (e) The Executive acknowledges that the Company has advised him to seek
legal counsel regarding this Release and that he has had adequate time to review
this Release with legal counsel. The Executive represents that he has read this
Release, fully understands each and every provision, and signs it voluntarily.
The Executive further acknowledges that in consideration of agreeing to accept
the payments and benefits specified in Section 5 of the Separation Agreement, he
is giving up possible administrative and/or legal claims.

             
Date:
          /s/ C. Scott Greer
 
           
 
          Charles Scott Greer

8